DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US Patent Application Publication No. 2018/0175241) (“Jain”) in view of Gerasimos et al (US Patent Application Publication No. 2013/0032782) (“Gerasimos”).
Regarding Claim 1, Jain teaches an opto-electronic device comprising: a semiconductor substrate (Figure 10b, item 14) doped with a first conductivity type impurity (see Figure 10b, item 14 – p-Si); a source region (Figure 10b, item 15) and a drain region (Figure 10b, item 16) provided on the semiconductor substrate spaced apart from each other and doped with a second conductivity type impurity (see Figure 10b, items 15 and 16 – n+) which is electrically opposite to the first conductivity type impurity (note P and N dopants are opposite conductivity); a first electrode (Figure 10b, item 24) and a second electrode (Figure 10b, item 25) electrically connected to the source region and the drain region, respectively (see connections depicted in Figure 10b); a quantum dot layer (Figure 10b, item 74) provided between the source region and the drain region on the semiconductor substrate and comprising quantum dots; a first insulation layer (Figure 10b, item 80) configured to insulate the semiconductor substrate and the quantum dot layer from each other (see location of item 80 and ¶0111); and an electrode layer (Figure 10b, item 81) provided on the quantum dot layer.
Jain does not specifically teach the electrode layer is transparent.  However, Gerasimos teaches a similarly structured FET device (see Figure 1, note S/D contacts and semiconductor layers, as well as quantum dot layer 1 and upper electrode VG2).  Gerasimos teaches the device functions as a photodetector (see Figure 3, note depiction of light passing through VG2) where the gate electrode allows for the full depletion of the QD layer to fully absorb incident light as well as be reverse biased to reset the device  and control the temporal response (¶0013). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the transparent electrode of Gerasimos with the device of Jain, as Gerasimos teaches using the structure as a 3 terminal phototransistor allows for excellent spectral sensitivity to specific wavelengths determined by the quantum dots (see Figure 5 and ¶0013-0014).
Regarding Claim 2, Jain further teaches a second insulation layer (Figure 10b, item 79) configured to insulate the transparent electrode layer and the quantum dot layer from each other (¶0111).
Regarding Claim 3, Jain further teaches the first insulation layer and the second insulation layer form an insulating material layer surrounding the quantum dot layer (see Figure 10b, note locations of items 79 and 80 which surround the quantum dot layer on the top and bottom).
Regarding Claim 4, Gerasimos further teaches the quantum dot layer comprises a transparent layer (¶0015), and wherein the quantum dots are dispersed in the transparent layer (note the ligand exchange process creates a matrix in which the quantum dots are crosslinked into a solid as described in ¶0015).
Regarding Claim 8, Jain further teaches the quantum dot layer further comprises a first layer (Figure 10b, item 75) provided on the first insulation layer, the quantum dots (Figure 10b, item 74) provided on the first layer, and a second layer (Figure 10b, item 76) covering the quantum dots.
Regarding Claim 16, Jain teaches an opto-electronic device comprising: a semiconductor substrate (Figure 10b, item 14) doped with a first conductivity type impurity (p-Si); a source region (Figure 10b, item 15) and a drain region (Figure 10b, item 16) provided on the semiconductor substrate spaced apart from each other and doped with a second conductivity type impurity which is electrically opposite to the first conductivity type impurity (see Figure 10b); a first electrode (Figure 10b, item 24) and a second electrode (Figure 10b, item 25) electrically connected to the source region and the drain region, respectively (see Figure 10b); an electrode layer (Figure 10b, item 81) provided between the source region and the drain region on the semiconductor substrate; and a quantum dot layer (Figure 10b, item 74) comprising quantum dots, the quantum dot layer being provided between the transparent electrode layer and the semiconductor substrate on the semiconductor substrate (see Figure 10b), and surrounded by an insulating material layer (Figure 10b, items 79+80).
Jain does not specifically teach the electrode layer is transparent.  However, Gerasimos teaches a similarly structured FET device (see Figure 1, note S/D contacts and semiconductor layers, as well as quantum dot layer 1 and upper electrode VG2).  Gerasimos teaches the device functions as a photodetector (see Figure 3, note depiction of light passing through VG2) where the gate electrode allows for the full depletion of the QD layer to fully absorb incident light as well as be reverse biased to reset the device  and control the temporal response (¶0013). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the transparent electrode of Gerasimos with the device of Jain, as Gerasimos teaches using the structure as a 3 terminal phototransistor allows for excellent spectral sensitivity to specific wavelengths determined by the quantum dots (see Figure 5 and ¶0013-0014).
Regarding Claim 19, Jain further teaches a conductive layer in contact with the quantum dot layer (10b, item 73) and provided between the quantum dot layer and the insulating material layer (see Figure 10b).
Regarding Claim 20, Jain teaches an image sensor comprising: an array of a plurality of opto-electronic devices; and a driving circuit configured to output a signal from each of the opto-electronic devices (see Figure 28 and associated text), wherein each of the opto-electronic devices comprises an opto-electronic device comprising: a semiconductor substrate (Figure 10b, item 14) doped with a first conductivity type impurity (p-Si); a source region (Figure 10b, item 15) and a drain region (Figure 10b, item 16) provided on the semiconductor substrate spaced apart from each other and doped with a second conductivity type impurity which is electrically opposite to the first conductivity type impurity (see Figure 10b); a first electrode (Figure 10b, item 24) and a second electrode (Figure 10b, item 25) electrically connected to the source region and the drain region, respectively (see Figure 10b); an electrode layer (Figure 10b, item 81) provided between the source region and the drain region on the semiconductor substrate; and a quantum dot layer (Figure 10b, item 74) comprising quantum dots, the quantum dot layer being provided between the transparent electrode layer and the semiconductor substrate on the semiconductor substrate (see Figure 10b), and surrounded by an insulating material layer (Figure 10b, items 79+80).
Jain does not specifically teach the electrode layer is transparent.  However, Gerasimos teaches a similarly structured FET device (see Figure 1, note S/D contacts and semiconductor layers, as well as quantum dot layer 1 and upper electrode VG2).  Gerasimos teaches the device functions as a photodetector (see Figure 3, note depiction of light passing through VG2) where the gate electrode allows for the full depletion of the QD layer to fully absorb incident light as well as be reverse biased to reset the device  and control the temporal response (¶0013). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the transparent electrode of Gerasimos with the device of Jain, as Gerasimos teaches using the structure as a 3 terminal phototransistor allows for excellent spectral sensitivity to specific wavelengths determined by the quantum dots (see Figure 5 and ¶0013-0014).
Allowable Subject Matter
Claims 5-7, 9-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. (US Patent Application Publication No. 2019/0189815)
Sargent et al. (US Patent Application Publication No. 2014/0291608)
Kallioinen et al. (US Patent No. 11,177,411)







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891